DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 05/17/2022, the following represents the changes from the previous claims: Claims 1, 3, 4, 13, 17, and 18 were amended and Claims 10-12 and 14-16 were canceled. Claims 1-9, 13, and 17-20 are presented for examination. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities: The word “to” following the word “faces” in claim 1 line 6 and in claim 1 line 9 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-9, 13, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rutherford et al. (US Patent Publication 2010/0041302) in view of Chiang (US 6,123,599).
a. Regarding claim 1, Rutherford teaches a pet toy, comprising body 92 [Toy 90 comprises a body 92 [0151]] comprising at least one body hole 95a; a sound generator 96 disposed within body 92 [noise producing assembly 96 [0153]] capable of generating sound when rolling the body [As the squeaker moves in response to force, such as an impact or a change in momentum, a reed (not shown) vibrates as it passes through air and causes noise [0156]; Please note the sound generator is capable of generating sound when rolling the body since the body can be simultaneously rolled and squeezed or distorted such that air can pass through the device to make noise while the toy rolls], sound generator 96a comprises an outer tube comprising a first outer tube end and a second outer tube end wherein the first outer tube end faces the at least one body hole 95a [FIGS.14a-14d], a sleeve 96c slidably disposed within the outer tube [weight 96 c placed around the squeaker; The shell permits the squeaker and weight to move along a longitudinal axis of the shell [0156]]; an inner tube 96b disposed within the sleeve, wherein the inner tube comprises a first inner tube end and a second inner tube end, wherein the first inner end faces at least one body hole 95a [FIG. 14d]; and a sound maker [a reed (not shown) vibrates as it passes through air and causes noise [0156]] disposed within inner tube 96b [squeaker 96 b [0156]; squeaker comprises a reed that when air flows over it vibrates to create a noise [0155]].
 Rutherford does not specifically teach an inner cap coupled to the first inner tube end of the inner tube and comprising at least one inner cap hole; and an outer cap coupled to the outer tube end of the outer tube and comprising two outer cap holes. Chiang teaches inner cap 96 coupled to first inner tube end of the inner tube 92 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4] comprising at least one inner cap hole 98 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4]; and outer cap 68 coupled to the outer tube end of outer tube 50 comprising two outer cap holes 72 [One of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50, to thereby communicate the cylindrical passage with the ambient surroundings to permit air to be moved, or forced, out of the outer cylindrical sleeve 50 as a result of the linear sliding movement of the internal member 52 within the internal cylindrical passage 54, col. 3 lines 29-35] for the purpose of providing a spherical toy in the form of a ball with a body section and a sound tube having an inner tube disposed within a sleeve and a sound maker disposed within the inner tube that vibrates when rotated to generate a fun sound. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Rutherford to include an inner cap coupled to the first inner tube end of the inner tube and comprising at least one inner cap hole; and an outer cap coupled to the outer tube end of the outer tube and comprising two outer cap holes as taught by Chiang because doing so would have provided a spherical toy in the form of a ball with a body section and a sound tube having an inner tube disposed within a sleeve and a sound maker disposed within the inner tube that vibrates when rotated to generate a fun sound.  
b. Regarding claim 2, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 1 having body 80. Rutherford further teaches body 80 comprises a first case 82 a and a second case 82 b coupled to the first case [a first body portion 82 a and a second body portion 82 b that are molded in two halves [0144]].
	c. Regarding claim 3, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 1 having first case 82 a and second case 82 b. Rutherford further teaches first case 82 a comprises at least one protrusion and second case 82 b comprises at least one groove, the first case is coupled with the second case via coupling the at least one protrusion within the at least one groove [one or more mating parts comprising for example, a recess 86 a into which a groove (not shown) mates to form one or more mechanical locking elements [0147]]. 
	d. Regarding claim 4, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 1 wherein the at least one protrusion is an annular protrusion and the at least one groove is an annular groove [one or more mating parts comprising for example, a recess 86 a into which a groove (not shown) mates to form one or more mechanical locking elements [0147] FIG. 13].  
	e. Regarding claim 5, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 2, wherein the first case comprises a first fixture 94 a and the second case comprises a second fixture 94 a, sound generator 96 is disposed within the body via the first fixture and the second fixture [Each body portion comprises one or more receiving portions 94 a for receiving a noise producing assembly 96 [0153]]. 
	f. Regarding claim 6, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 5, wherein the first fixture 94 a is a hollow cylinder [Each receiving portion 94 a is preferably disposed at one end of a channel portion 95 a that extends from an outer surface of the body portion to the noise producing assembly 96 and matches a like channel portion 95 a in a mating body portion to form channel 95 b. Receiving portion 94 a is preferably shaped to prevent lateral and longitudinal movement of the shell of the noise producing assembly [0153]]. 
	g. Regarding claim 7, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 5, wherein the first fixture 94 a and the first case are molded integrally [body portions 92 a and 92 b may be made in a mold. Preferably, each body portion making up body 92 are formed to be made in any conventional mold or injection mold [0157].
h. Regarding claim 8, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 5, wherein the second fixture 94 a is a hollow cylinder [Each receiving portion 94 a is preferably disposed at one end of a channel portion 95 a that extends from an outer surface of the body portion to the noise producing assembly 96 and matches a like channel portion 95 a in a mating body portion to form channel 95 b. Receiving portion 94 a is preferably shaped to prevent lateral and longitudinal movement of the shell of the noise producing assembly [0153]]. 
i. Regarding claim 9, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 5, wherein the second fixture 94 a and the second case are molded integrally [body portions 92 a and 92 b may be made in a mold. Preferably, each body portion making up body 92 are formed to be made in any conventional mold or injection mold [0157].
j. Regarding claim 13, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 1, wherein inner cap 96 comprises four inner cap holes 98 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4].
k. Regarding claim 17, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 1, wherein body 92 [Toy 90 comprises a body 92 [0151]] comprises one body hole 95a.
l. Regarding claim 18, Rutherford in view of Chiang teaches (references to Rutherford) the pet toy as claimed in claim 1 wherein the sound maker comprises a reed [a reed (not shown) vibrates as it passes through air and causes noise [0156]; squeaker comprises a reed that when air flows over it vibrates to create a noise [0155]].
Rutherford in view of Chiang does not specifically teach a sound maker comprises a reed vibrating toward a toning wedge. Chiang teaches sound maker 42 comprises reed 76 vibrating toward toning wedge 42 [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44] for the purpose of providing a spherical toy in the form of a ball with a body section and a sound maker that vibrates when rotated to generate a fun sound. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toy taught by Rutherford in view of Chiang to include a sound maker comprises a reed vibrating toward a toning wedge as taught by Chiang because doing so would have provided a spherical toy in the form of a ball with a sound maker that vibrates when rotated to generate a fun sound.  
m. Regarding claim 19, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 18, wherein sound maker 42 further comprises an o-ring 78 bundling toning wedge 74 and reed 76 [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44].
n. Regarding claim 20, Rutherford in view of Chiang teaches (references to Chiang) the pet toy as claimed in claim 18, wherein toning wedge 74 is curved [a sound generating reed system 71 includes an elongate, hollowed dish-shaped plastic member 74, a very thin elongate reed 76 overlying the open end of the hollowed dish-shaped plastic member and a plastic ring-shaped holding member 78 that slides over the plastic member 74 and elongate reed 76 to hold these latter two elements together in the central region of the plastic member and reed, col. 3 lines 36-44].

Response to Arguments
5.	Applicant’s arguments from the response filed on 05/17/2022, see pages 6-7, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are at least partially persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Chiang (US 6,123,599).

However, Examiner particularly notes the following:

Applicant argues:

1.)	 Applicant has incorporated claims 10-12 and 14-16 into claim 1. Applicant has defined the location of two ends of the inner tube and the outer tube. Specifically, the inner cap is coupled to the end of the inner tube which is closer to the body hole 113 and the outer is coupled to the end of the outer tube which is closer to the body hole 113. In Chiang, the distal end of the hollow stem section 90 (corresponding to the inner cap) is closer to the end cap 70 which does not comprise any holes. This structure of Chiang will create a sound that is completely opposite to the structure of the present application.
Examiner respectfully disagrees. Rutherford teaches a pet toy, comprising at least one body hole 95a, an outer tube comprising a first outer tube end and a second outer tube end wherein the first outer tube end faces the at least one body hole 95a [FIGS.14a-14d], a sleeve 96c slidably disposed within the outer tube [weight 96 c placed around the squeaker; The shell permits the squeaker and weight to move along a longitudinal axis of the shell [0156]]; an inner tube 96b disposed within the sleeve, wherein the inner tube comprises a first inner tube end and a second inner tube end, wherein the first inner end faces at least one body hole 95a [FIG. 14d]; and a sound maker [a reed (not shown) vibrates as it passes through air and causes noise [0156]] disposed within inner tube 96b [squeaker 96 b [0156]; squeaker comprises a reed that when air flows over it vibrates to create a noise [0155]]. Chiang teaches inner cap 96 coupled to first inner tube end of the inner tube 92 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4] comprising at least one inner cap hole 98 [A plastic disk section 96 integrally molded at the distal end of the hollow stem section 90 includes four passages 98 therethrough, col. 4 lines 2-4]; and outer cap 68 coupled to the outer tube end of outer tube 50 comprising two outer cap holes 72 [One of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50, to thereby communicate the cylindrical passage with the ambient surroundings to permit air to be moved, or forced, out of the outer cylindrical sleeve 50 as a result of the linear sliding movement of the internal member 52 within the internal cylindrical passage 54, col. 3 lines 29-35]. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2.)	Amended claim 1 comprises the characteristic of “outer cap coupled to the outer tube end of the outer tube and comprising two outer cap holes.” However, Chiang mentions “one of the end caps 68 includes a series of passages 72 (e.g., four) in the wall 73 covering the internal cylindrical passage 54 of the outer sleeve 50.”  It is obviously for the person having ordinary skill in the art to understand that two holes is more efficient for air-flowing than four holes since the overall hole size of the two-hole structure is larger than four-hole structure.
Examiner respectfully disagrees. Although the four outer cap holes taught by Chinag are merely exemplary [a series of passages 72 (e.g., four)], the singular elements recited by the claims are not required by Applicant’s claim language to be exclusive. The preamble word “comprising” is open-ended and thus does not require the exclusivity of the recited elements, but allows the reference or combination of references to contain other elements as well. Additionally, “[t]he word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 74 USPQ2d 1586 (Fed. Cir. 2005).  See also Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”), Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). (MPEP §2111.02.). 
	Applicant's assertion that “two holes is more efficient for air-flowing than four holes since the overall hole size of the two-hole structure is larger than four-hole structure” is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643